Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theodore Thomas Wagner appeals the district court’s orders directing him to report to the Bureau of Prisons for a psychiatric evaluation and denying his petitions for reconsideration. Wagner is no longer in the custody of the Bureau of Prisons. Therefore, we dismiss his appeal as moot. Cf. ADAPT of Philadelphia v. Philadelphia Hous. Auth., 417 F.3d 390, 393 (3d Cir.2005) (compliance with an order generally renders appeal of the order moot if appellant has suffered no prejudice that can be remedied on appeal). Wagner’s motion for a transcript at Government expense, supplemental motion for a transcript at Government expense, and motion to add new evidence are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.